Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Instant application is allowable based at least on the limitations of claims 1 and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopalan (US 2021/0065041) discloses: The device of claim 1, wherein the AI processing engine is configured to: compute similarity scores between an annotated sentence and a plurality of previously classified sentences, wherein a similarity score is a numeric value that represents how similar a pair of sentences are to each other based on the text within the pair of sentences; identify a sentence from the plurality of previously classified sentences that corresponds with a similarity score that exceeds a similarity score threshold value, wherein the similarity score threshold value indicates a minimum similarity score for a pair of sentences to be considered alternatives of each other; and output the identified sentence as an alternative sentence for the annotated sentence. [claim 3] 
Liu (US 2020/0226410) discloses: The operation of obtaining the first loss includes: inputting a first sample image and a first sample description statement in a same positive sample pair into the neural network for processing to obtain a first training score; inputting a first sample image and a first sample description statement in different positive sample pairs into the neural network for processing to obtain a second training score; and obtaining the first loss based on a plurality of first training scores and a plurality of second training scores. [0112 and 0113] 
Metzler (US 2021/0125108) discloses determining a loss for the training example that is based on ranking scores.  [claim 1] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161